318 S.W.3d 324 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Charlie E. GENTRY, III, Defendant/Appellant.
No. ED 93318.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
*325 Margaret M. Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Charles E. Gentry, III (Gentry) appeals from the trial court's judgment, following a bench trial, convicting him of three counts of stealing, in violation of Section 570.030, and one count of resisting arrest, in violation of Section 575.150. Gentry raises two points on appeal. First, he argues that, because his arrest was unlawful, certain subsequently obtained statements and evidence should have been excluded at trial. Second, he argues that the trial court violated his constitutional right to be free from double jeopardy when it found him guilty of three counts of stealing rather than just one. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Gentry is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).